Citation Nr: 0522793	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-27 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel



INTRODUCTION

The veteran had active service from February 1957 to February 
1959.

The case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  Following an August 2004 Board decision, which 
reopened and then remanded the veteran's claim for the 
development of additional evidence, the case is again before 
the Board for review.    


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  There is no credible medical evidence of a nexus or 
relationship between the veteran's current right knee 
disorder and his period of service.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A.
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
his claim via the April 2002 RO letter, the June 2002 rating 
decision, the August 2003 statement of the case, the August 
2004 Board remand, the August 2004 Appeals Management Center 
letter, and the January 2005 supplemental statement of the 
case.  Therefore, the notification requirement has been 
satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
As well, the veteran was notified that he could submit 
additional evidence in support of his claim when his claim 
was remanded in August 2004, but no additional evidence was 
received.  Furthermore, the veteran was given the benefit of 
presenting testimony and/or evidence at a hearing on appeal, 
but he declined such opportunity.  As no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, a supplemental statement of the case and notice 
letters, VA satisfied the fourth element of the notice 
requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103, 123-
29 (2005).  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing his claim.  He has, by 
information letters, a rating decision, a statement of the 
case, a Board remand and a supplemental statement of the 
case, been advised of the evidence considered in connection 
with his appeal and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

To establish service connection, the evidence must show that 
the disability at issue resulted from a disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service occurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases to a 
compensable degree within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  In this case, however, the claimed disability is not 
one of the listed disorders for which presumptive service 
connection may be granted.

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

In the present case, the veteran submitted a claim in June 
2002 to reopen a previously denied claim seeking service 
connection for a right knee disorder.  The veteran claims 
that he injured (and underwent surgery on) his right knee 
during service, which has led to the development of his 
current right knee disorder.

The medical evidence of record includes morning reports.  The 
Board notes that a letter dated in August 2001 from the 
National Personnel Records Center (NPRC) indicated that the 
veteran's service medical records were unable to be located, 
and were most likely destroyed in the July 1973 fire at the 
archives.  The available morning reports indicated that the 
veteran reported for sick call in 1958, but are silent as to 
the condition the veteran reported for. 

Post-service medical records include a private treatment 
record from C. H. Davis, M.D., received in September 1991, 
which does not specifically address the veteran's right knee. 
Also included in the record are private medical records 
received in June 2002.  A statement from G.D. Morales, M.D., 
dated in May 2002, indicated that x-rays of the veteran's 
right knee revealed mild degenerative changes, a metallic 
screw at the proximal fibula, and no gross bony 
abnormalities.  The remaining medical records are illegible.  
As well, the record includes a treatment report from P. 
Pastrana, M.D., received in August 2002.  This treatment 
report is also illegible. 

The record also includes a "buddy statement."  In this 
statement, the veteran's "buddy" indicated that the veteran 
was hospitalized in service with a fractured knee. 

Also included in the record are VA medical center (VAMC) 
treatment reports printed in October 2004 and dated between 
July 2002 and September 2004.  These treatment reports 
contain no nexus opinions that relate the veteran's currently 
diagnosed right knee disorder to his active service. 

The veteran was given a VA medical examination in December 
2004.  The veteran indicated that he fell and sustained 
trauma to his right knee during training exercise in 1958.  
The veteran also claimed to have received an open reduction 
and internal fixation of his right knee during service.  The 
veteran indicated that he first saw a private physician 
concerning his right knee disorder around 1989 or 1990.  
Following an examination of the veteran's right knee and a 
review of the veteran's c-file, the examiner diagnosed the 
veteran with: an old lateral, collateral ligament tear; a 
metallic susceptibly artifact seen on the fibular head; a 
complex tear of the lateral meniscus, involving the central 
aspect of the posterior horn; a chronic tear of the arterial 
crucial ligament; a bone marrow contusion involving the 
posterior aspect of the tibial plateau; post-surgical changes 
of the right knee with an open reduction and internal 
fixation of the right proximal tibia; and, congenital knee 
genu varus deformities.  The examiner indicated that a review 
of the available service medical records revealed no evidence 
of treatment for a right knee disorder during service.  Also, 
the examiner indicated that a review of the post-service 
medical records did not indicate treatment for a right knee 
disorder for several years after service.  In fact, treatment 
for the veteran's right knee disorder, according to the 
history given by the veteran, only began in the 1990s.  In 
the examiner's opinion, the veteran's right knee disorder was 
not incurred in or aggravated by the veteran's active 
service.  The examiner indicated that the veteran's a right 
knee disorder was more likely than not related to the aging 
process and the veteran's genu varus.  Finally, the examiner 
indicated that the surgery of the veteran's right knee, "by 
the evidence of record . . . occurred after 1990."

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a right knee 
disorder.  The evidence of record does not establish a 
relationship between the veterans's current a right knee 
disorder and any incidence of service.  Although the evidence 
clearly demonstrates that the veteran currently has a right 
knee disorder there is no medical evidence or opinion of 
record, which effectively links this disorder to the 
veteran's military service.  

Furthermore, the medical evidence is completely silent as to 
any treatment for or complaints of a right knee disorder 
until 2000s, almost 40 years after the veteran was discharged 
from service.  As well, the medical evidence submitted does 
not provide etiology opinions relating the veteran's a right 
knee disorder to his active service.  The recent VA 
examination indicated that the veteran's current right knee 
disorder was most likely the result of the aging process and 
his genu varus.  In summary, the available medical evidence 
of record does not indicate that it was more likely than not 
that the veteran's current right knee disorder was the result 
of his active service.  Therefore, service connection cannot 
be established and the veteran's claim must be denied.

The only evidence in support of the veteran's claim is his 
own statements and the April 2004 "buddy statement."  
However, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Since the record does not show that the veteran or 
the lay person who provided the "buddy statement" possesses 
the medical training and expertise necessary to render an 
opinion as to the cause or etiology of his a right knee 
disorder, these statements cannot serve as a basis upon which 
to grant his claim.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right knee disorder.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  See Gilbert 
v. Derwinski, 1 Vet. App.49, 55 (1990).


ORDER

Service connection for a right knee disorder is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


